Order affirmed in the following memorandum: We agree with the trial court that coram nobis does not lie under the circumstances herein. We note, however, that we disagree with its conclusion that an unloaded gun is not a dangerous weapon within the meaning of subdivision 1 of section 2124 of the former Penal Law. Of course, to this extent we also disagree with the holding in People v. Ahmed (27 A D 2d 729, revd. on other grounds 20 N Y 2d 958).
Concur: Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Keating, Breitel and Jasen.